           Case 2:20-cv-01595-JCM-VCF Document 1 Filed 08/28/20 Page 1 of 5



1    ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 11441
2    MEGAN E. WESSEL, ESQ.
     Nevada Bar No. 14131
3    PHILLIPS, SPALLAS & ANGSTADT LLC
4    504 South Ninth Street
     Las Vegas, Nevada 89101
5    (702) 938-1510
     (702) 938-1511 (Fax)
6    rphillips@psalaw.net
     mwessel@psalaw.net
7

8    Attorneys for Defendant
     Walmart Inc.
9
                                     UNITED STATES DISTRICT COURT
10
                                            DISTRICT OF NEVADA
11
      RENEE COURNOYER and JAMES                              Case No.:
12    COURNOYER,
13                                                           [District Court, Clark County Case No.: A-20-
                              Plaintiffs,                    818140-C, Dept. No.: XXVII]
14    v.

      WALMART INC., a Foreign Corporation d/b/a              DEFENDANT WALMART INC.’S
15
      WALMART; DOE PARENT/GUARDIAN 1;                        PETITION FOR REMOVAL OF CIVIL
16    DOE MINOR 1; DOES 3 - 10; ROE                          ACTION
      CORPORATIONS 1 - 10; inclusive,
17                                                           [JURY DEMAND]
                             Defendants.
18

19

20             COMES NOW, Petitioner WALMART INC. (hereinafter “Petitioner”), by and through their
21   counsel of record, the law offices of PHILLIPS, SPALLAS & ANGSTADT, LLC, and hereby submits
22   the following memorandum in support of their Petition for Removal of Jurisdiction to Federal Court:
23                                                     I.
24             Petitioners WALMART INC. is currently the only true named Defendant in the above-captioned
25   action.
26                                                     II.
27             The above-entitled action was commenced by Plaintiffs RENEE COURNOYER and JAMES
28   COURNOYER (hereinafter “Plaintiffs”) on July 17, 2020 in the Eighth Judicial District in and for Clark


                                                      -1-
           Case 2:20-cv-01595-JCM-VCF Document 1 Filed 08/28/20 Page 2 of 5



1    County, District of Nevada. Said case is currently pending in that court. Defendant’s counsel accepted
2    service of the Summons and Complaint on August 10, 2020. True and correct copies of Plaintiff’s
3    operative Complaint and Summons are attached hereto as Exhibits “A” and “B,” respectively. After
4    Petitioner filed a timely Answer, Defendant confirmed the total medical specials received in a pre-
5    service demand exceeded the jurisdictional requirement of $75,000.00 in an electronic communication.
6    Plaintiff’s counsel responded in the affirmative and stated the total medical specials to date in the above-
7    captioned case are $187,141.96 on August 21, 2020. A true and correct copy of Plaintiffs’ Demand
8    Confirmation is attached hereto as Exhibit “C.”
9           Plaintiffs’ Demand Confirmation of August 21, 2020 is the “first paper” post-service of the
10   Summons and Complaint received by Petitioner from which removability may clearly be ascertained
11   that the amount in controversy in this action exceeds $75,000.00. In her Demand Confirmation, Plaintiff
12   claims she has incurred at least $187,141.96 in past medical specials as a result of her incident at
13   Walmart Store No. 2884 on July 19, 2018 not including the loss of consortium claim asserted by her
14   husband nor potential future damages. See Exh. C.
15          Based on her alleged past medical specials alone, Plaintiff’s damages clearly exceed the
16   $75,000.00 federal threshold. As such, there is no dispute that 28 U.S.C. §1446(b)’s $75,000 amount in
17   controversy requirement is met.
18                                                       III.
19          This Petition is timely filed pursuant to 28 U.S.C. § 1446(b).
20                                                       IV.
21          This is a civil action over which this Court has jurisdiction pursuant to 28 U.S.C. §1332(a) and
22   is one which may be removed to this Court by Petitioner, pursuant to 28 U.S.C. § 1441(a).
23                                                       V.
24          Petitioner is informed, believes, and thereon alleges that Plaintiff is, and was at the time this
25   action was commenced, a citizen of the State of Nevada.
26   ...
27   ...
28   ...


                                                     -2-
          Case 2:20-cv-01595-JCM-VCF Document 1 Filed 08/28/20 Page 3 of 5



1                                                       VI.
2           Petitioner is, and was, at the time this action was commenced, Delaware corporations with their
3    principal place of business in the State of Arkansas. As such, Petitioner is a citizen of the State of
4    Delaware and citizen of the State of Arkansas.
5                                                      VII.
6           The above-entitled civil action is for personal and economic damages Plaintiff allegedly incurred
7    after a slip and fall incident at Walmart Store No. 2884 located at 8060 W. Tropical Pkwy., Las Vegas,
8    Nevada (Clark County).
9                                                      VIII.
10          A copy of Petitioner’s Petition for Removal of Civil Action, seeking removal of the above-
11   entitled action to the United States District Court, District of Nevada, together with a copy of the
12   Summons and Plaintiffs’ Complaint, have been deposited with the Deputy Clerk in the County Clerk’s
13   office for the Eighth Judicial District Court in and for Clark County, Nevada.
14                                                      IX.
15          True and correct copies of all pleadings and papers served upon Petitioner in the above-entitled
16   action are filed herewith.
17                                                      X.
18          This Petition is filed with the Court within thirty (30) days after Petitioner was served with
19   Plaintiff’s Demand Confirmation. Plaintiff’s Demand Confirmation was the “first paper” that put
20   Petitioner on notice that Plaintiff’s claimed damages clearly exceed the $75,000 federal diversity
21   jurisdiction threshold. Given the amount of her past medical specials ($187,141.96) alone, Plaintiff’s
22   damages clearly total over $75,000. Therefore, Plaintiff’s alleged damages meets 28 U.S.C. §1332(b)’s
23   amount in controversy requirement. See 28 U.S.C. §1332(a) (2015); see also Crum v. Circus Circus
24   Enters., 231 F.3d 1129, 1131 (9th Cir. 2000) (reversing dismissal for lack of jurisdiction, relying, in
25   part, on estimated future medical expenses to determine that the amount in controversy exceeded the
26   jurisdictional amount); see also Luckett v. Delta Airlines, Inc., 171 F. 3d 295, 298 (5th Cir. 1999)
27   (holding that it was facially apparent from plaintiff’s Complaint that claims exceeded $75,000.00 where
28   plaintiff alleged property damage, travel expenses, an emergency ambulance trip, a six-day hospital


                                                      -3-
          Case 2:20-cv-01595-JCM-VCF Document 1 Filed 08/28/20 Page 4 of 5



1    stay, pain and suffering, humiliation and a temporary inability to do housework); see also White v. FCI
2    USA, Inc., 319 F.3d 672, 674 (5th Cir. 2003) (holding that it was facially apparent that plaintiff’s
3    wrongful termination exceeded $75,000.00 based on the lengthy list of compensatory and punitive
4    damages combined with a claim for attorney fees in her Complaint).
5           As such, it is wholly reasonable that these cumulative claims for damages and diversity of the
6    parties meet the requisite requirements set forth by 28 U.S.C. §1441(b) and 28 U.S.C. §1332.
7                                                  PRAYER
8           WHEREFORE, Defendants prays that the above-entitled action be removed from the Eighth
9    Judicial District Court in and for Clark County, Nevada, to this Court.
10

11                         DATED this 28th day of August, 2020.
12
                                                  PHILLIPS, SPALLAS & ANGSTADT LLC
13

14                                                /s/ Megan E. Wessel
15                                                ROBERT K. PHILLIPS, ESQ.
16                                                Nevada Bar No. 11441
                                                  MEGAN E. WESSEL, ESQ.
17                                                Nevada Bar No. 14131
                                                  504 South Ninth Street
18                                                Las Vegas, Nevada 89101
19                                                Attorneys for Defendant
20                                                Walmart Inc.

21

22

23

24

25

26
27

28


                                                    -4-
          Case 2:20-cv-01595-JCM-VCF Document 1 Filed 08/28/20 Page 5 of 5



1                                      CERTIFICATE OF SERVICE
2           I hereby certify that on the 28th day of August, 2020, I served a true and correct copy of the
3    foregoing, DEFENDANT WALMART INC.’S PETITION FOR REMOVAL OF CIVIL
4    ACTION, as follows:
5              By facsimile addressed to the following counsel of record, at the address listed below:
6              By placing same to be deposited for mailing in the United States Mail, in a sealed envelope
7    upon which first class postage was prepaid in Las Vegas, Nevada;
8              By Hand Delivery (ROC); and/or
9              By Electronic Filing/Service Notification to:
10

11              ATTORNEY OF RECORD                            TELEPHONE/FAX                    PARTY
      WILLIAM R. BRENSKE, ESQ.                             Phone: 702-385-3300                 Plaintiff
12    Nevada Bar No. 1806                                  Fax:   702-385-3823
      JENNIFER R. ANDREEVSKI, ESQ.
13    Nevada Bar No. 9095
      RYAN D. KRAMETBAUER, ESQ.
14    Nevada Bar No. 12800
      BRENSKE ANDREEVSKI & KRAMETBAUER
15    3800 Howard Hughes Pkwy., Suite 500
      Las Vegas, NV 89169
16    mailto:bak@baklawlv.com
17
                                              /s/ Clarissa Reyes
18
                        An Employee of PHILLIPS, SPALLAS & ANGSTADT, LLC
19

20

21

22

23

24

25

26
27

28


                                                   -5-
